DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 5/16/2022. In particular, new claim 10, not previously presented and therefore not previously considered, is added. 
No new prior art is presented for any previously rejected claims which have not been amended. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2011/0039060) and further in view of Johnston et al. (US 2005/0282014). The rejection set forth in paragraphs 6-11 of the Non-Final Rejection mailed on 2/16/2022 is incorporated herein by reference. 
It is particularly noted that it would have been obvious to one of ordinary skill in the art, at the time the instant invention was made, to ensure that the microspheres of Shen are limited to size variation of less 15% in order to ensure uniform properties throughout any articles made therefrom.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (US 2011/0039060) in view of Johnston et al. (US 2005/0282014) and further in view of Wong et al. (US 7,452,585).  The rejection set forth in paragraphs 12-16 of the Non-Final Rejection mailed on 2/16/2022 is incorporated herein by reference.
It is particularly noted that it would have been obvious to one of ordinary skill in the art, at the time the instant invention was made, to ensure that the microspheres of Shen are limited to size variation of less 15% in order to ensure uniform properties throughout any articles made therefrom.


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Applicant argues that “Expancel composition exhibit particle size distribution/variation that is inherently more than 15% and is often 50% or more!” as stated on page 5 of the Remarks filed on 5/16/2022. 
This is not persuasive. 
The Table cited to by Applicants as alleged evidence that “Expancel composition exhibit particle size distribution/variation that is inherently more than 15% and is often 50% or more” as argued by Applicants (see page 6) appears to be showing D50. Applicants have not explained where in either Table is any evidence of particle size distribution/variation, let alone a particle size distribution/variation which is “more than 15% and often 50% or more.” The only part of the Table with regards to particle size is showing the D(0.5) in µm. The D(0.5) in µm appears to correspond to a D50 and is merely showing the range of D50 which can be present for a particular lot of Expancel particles. This does not equate to the particle size distribution covering the entire reported range. That is not what a D50 represents. A D50, by definition, cannot be a range. It is a single value indicating the average particle size of a given lot of Expancel microspheres. The average particle size of the 093 DU 120 will be any single value within the reported range, not a range of the reported value. The D(0.5) is “the corresponding particle size when the cumulative percentage reaches 50%.” It is a median particle diameter, again, which is not a range but a single value. Applicants appear to be arguing the that D(0.5) in µm for any particular type of Expancel such as, for example, the 093DU120, is the entire reported range of D(0.5) in µm. This is incorrect. Rather, the 093DU120 will have a D(0.5) in µm which is a single value (not that is could be or might be, but must be a single value by virtue of the definition of a D50), which falls within the reported range. The particle sizes do not range from 28 to 38. On the contrary, the D(0.5) in µm of a given lot of 093DU120 will have a single value which is a value in the range of from 28 to 38. This does not mean the particle size distribution covers that entire reported range. 
The cited Table for Expancel DU is attached. As can be seen on page 2, a D(0.5) is a single value, i.e. the average particle size. The D(0.5)  does not correspond to a range of particle size variation, as suggested by Applicants. The Table does not provide persuasive factually supported objective evidence which supports the contention that the Expanel 093DU120 used in the prior art has a size variation of greater than 15% as suggested by Applicants. 
Regardless, the Office Action presents an alternative position other than that the particle size variation is inherent. Applicants have not addressed the position in the previous Office Action, which is repeated above, that it would have been obvious to one of ordinary skill in the art, at the time the instant invention was made, to ensure that the microspheres of Shen are limited to size variation of less 15% in order to ensure uniform properties throughout any articles made therefrom.
For the reasons provided above, Applicant’s arguments filed on 5/16/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766